                                    Case 5:19-cv-00078-EJD Document 74 Filed 11/27/19 Page 1 of 11


                               1   Marguerite M. Sullivan (pro hac vice)
                                   Allyson M. Maltas (pro hac vice)
                               2   LATHAM & WATKINS LLP
                               3   555 Eleventh St., NW, Suite 1000
                                   Washington, D.C. 20004
                               4   Tel: (202) 637-2200
                                   Fax: (202) 637-2201
                               5   marguerite.sullivan@lw.com
                                   allyson.maltas@lw.com
                               6

                               7   Alfred Carroll Pfeiffer, Jr. (SBN 120965)
                                   Elizabeth C. Gettinger (SBN 307683)
                               8   Latham & Watkins LLP
                                   505 Montgomery Street, Suite 2000
                               9   San Francisco, CA 94111
                                   Tel: (415) 395-8898
                          10
                                   Fax: (415) 391-0600
                          11       al.pfeiffer@lw.com
                                   elizabeth.gettinger@lw.com
                          12
                                   Attorneys for Defendants Sumida
                          13       Corporation; Sumida Electric Co., Ltd.;
                                   and Sumida America Components Inc.
                          14

                          15
                                                              UNITED STATES DISTRICT COURT
                          16                              NORTHERN DISTRICT OF CALIFORNIA
                          17                                           SAN JOSE DIVISION
                                                                                  Case No. 5:19-cv-00078-EJD
                          18                                                      Case No. 5:18-cv-00198-EJD
                                    IN RE INDUCTORS ANTITRUST
                          19        LITIGATION
                                                                                  STIPULATION AND [PROPOSED]
                          20        THIS DOCUMENT RELATES TO:                     ORDER
                          21        The Direct Purchaser Plaintiffs’ Action

                          22        Flextronics International USA, Inc. v. Murata
                                    Manufacturing Co., Ltd. et al., 5:19-cv-00078-
                          23        EJD

                          24

                          25

                          26

                          27

                          28

                                                                                          STIPULATION AND [PROPOSED] ORDER
ATTORNEYS AT LAW
W A S H I N G T O N , D .C .
                                                                                                            5:18-CV-00198-EJD
                                                                                                            5:19-CV-00078-EJD
                                    Case 5:19-cv-00078-EJD Document 74 Filed 11/27/19 Page 2 of 11


                               1                            STIPULATION AND [PROPOSED] ORDER

                               2          This Stipulation is hereby entered into by and between Direct Purchaser Plaintiffs

                               3   (“DPPs”), Flextronics International USA Inc. (“Flex”), and Defendants Murata Manufacturing

                               4   Co., Ltd.; Murata Electronics North America, Inc.; Murata Power Solutions, Inc.; TOKO Inc.;

                               5   Panasonic Corporation; Panasonic Corporation of North America; Sumida Corporation; Sumida

                               6   Electric Co., Ltd.; Sumida America Components Inc.; Taiyo Yuden Co., Ltd; Taiyo Yuden

                               7   (U.S.A.) Inc.; TDK Corporation; TDK-EPC Corporation; TDK Corporation of America; TDK

                               8   (USA) Corporation; Tokin Corporation; Tokin America, Inc.; Sagami Elec Co., Ltd; and Sagami

                               9   America Ltd. (collectively, “Defendants”; together with DPPs and Flex, “the Parties”).

                          10              WHEREAS on September 13, 2018, DPPs filed a Corrected Consolidated Amended Class

                          11       Action Complaint (“DPPs’ Amended Complaint”), Case 5:18-cv-00198-EJD, ECF No. 210;

                          12              WHEREAS on September 28, 2018, Defendants moved to dismiss DPPs’ Amended

                          13       Complaint, see Defs.’ Mot. to Dismiss DPPs’ Am. Compl. (“Motion to Dismiss”), Case 5:18-cv-

                          14       00198-EJD, ECF No. 223;

                          15              WHEREAS on January 4, 2019, Flex filed a Complaint (“Flex Complaint”), Case No. 5:19-

                          16       cv-00078-EJD, ECF No. 1;

                          17              WHEREAS on January 30, 2019, Flex and Defendants entered into a Joint Stipulation in

                          18       which the parties stipulated and agreed that upon the Court’s ruling on Defendants’ Motion to

                          19       Dismiss DPPs’ Amended Complaint, Defendants would have sixty (60) days to answer, move, or

                          20       otherwise respond to the Flex Complaint; Flex would file a response in opposition to Defendants’

                          21       motion within sixty (60) days; and Defendants would file a reply within thirty (30) days of Flex’s

                          22       opposition, see Joint Stipulation and (Proposed) Order to Continue Responsive Pleading Deadlines

                          23       (“January 30 Stipulation”) ¶ 2, Case No. 5:19-cv-00078-EJD, ECF No. 21;

                          24              WHEREAS the parties also stipulated and agreed in the January 30 Stipulation that if the

                          25       Court granted Defendants’ Motion to Dismiss DPPs’ Amended Complaint, Flex would have the

                          26       same deadline as DPPs to file an amended complaint, after which the schedule agreed to in

                          27       Paragraph 2 of the Stipulation would take effect, see id. ¶ 3;

                          28              WHEREAS on February 1, 2019, the Court approved and ordered the January 30
                                                                                     1
                                                                                                        STIPULATION AND [PROPOSED] ORDER
ATTORNEYS AT LAW
W A S H I N G T O N , D .C .
                                                                                                                          5:18-CV-00198-EJD
                                                                                                                          5:19-CV-00078-EJD
                                    Case 5:19-cv-00078-EJD Document 74 Filed 11/27/19 Page 3 of 11


                               1
                                   Stipulation, see Order, Case No. 5:19-cv-00078-EJD, ECF No. 27;
                               2
                                           WHEREAS on September 24, 2019, the Court granted Defendants’ Motion to Dismiss
                               3
                                   DPPs’ Amended Complaint, see Order Granting Mot. to Dismiss, Case No. 5:18-cv-00198-EJD,
                               4
                                   ECF No. 351;
                               5
                                           WHEREAS the Court set the deadline for amended pleadings at October 15, 2019, see
                               6
                                   Order, Case No. 5:18-cv-00198-EJD (Sept. 25, 2019);
                               7
                                           WHEREAS DPPs requested that the Court continue dates for filing DPPs’ forthcoming
                               8
                                   Second Amended Complaint to November 15, 2019, see DPPs’ Administrative Mot. Pursuant to
                               9
                                   Civil L.R. 6-3 Requesting an order Extending Time to File Am. Compl. (“DPPs’ Motion”), Case
                          10
                                   No. 5:18-cv-00198-EJD, ECF No. 353;
                          11
                                           WHEREAS Defendants and DPPs agreed that Defendants’ responses to DPPs’ Second
                          12
                                   Amended Complaint would be due 60 days from the filing of DPPs’ Second Amended Complaint,
                          13
                                   see id. at 1;
                          14
                                           WHEREAS the Court granted DPPs’ Motion, continuing the dates for DPPs to file their
                          15
                                   Second Amended Complaint from October 15, 2019 to November 15, 2019, see Order Granting
                          16
                                   Unopposed Administrative Mot. to Extend Time to File Am. Compl., Case No. 5:18-cv-00198-
                          17
                                   EJD, ECF No. 354;
                          18
                                           WHEREAS on November 15, 2019, Flex filed its Second Amended Complaint (“Flex
                          19
                                   Second Amended Complaint”), Case No. 5:19-cv-00078-EJD, ECF No. 60;
                          20
                                           WHEREAS on November 15, 2019, DPPs filed their Second Amended Complaint (“DPP
                          21
                                   Second Amended Complaint”);
                          22
                                           WHEREAS the Parties agree that it would be in the interests of efficiency and judicial
                          23
                                   economy to avoid separate, overlapping schedules for motion practice in response to the Flex
                          24
                                   Second Amended Complaint and DPP Second Amended Complaint;
                          25
                                           WHEREAS the Parties have agreed that Defendants’ motions to dismiss the Flex Second
                          26
                                   Amended Complaint and the DPP Second Amended Complaint should be filed no later than
                          27
                                   January 15, 2020; Flex’s and DPPs’ oppositions to Defendants’ motions should be filed no later
                          28
                                                                                  2
                                                                                                     STIPULATION AND [PROPOSED] ORDER
ATTORNEYS AT LAW
W A S H I N G T O N , D .C .
                                                                                                                       5:18-CV-00198-EJD
                                                                                                                       5:19-CV-00078-EJD
                                    Case 5:19-cv-00078-EJD Document 74 Filed 11/27/19 Page 4 of 11


                               1
                                   than March 16, 2020; and Defendants’ replies in support of the motions to dismiss should be filed
                               2
                                   no later than April 15, 2020;
                               3
                                          WHEREAS counsel for the Parties agree that the foregoing facts constitute good cause to
                               4
                                   continue the dates for Defendants’ responses to the Flex Second Amended Complaint and DPP
                               5
                                   Second Amended Complaint;
                               6
                                          IT IS HEREBY STIPULATED AND AGREED by and between the undersigned parties:
                               7
                                          1. The deadline for Defendants’ motions to dismiss the Flex Second Amended Complaint
                               8
                                              and DPP Second Amended Complaint is January 15, 2020;
                               9
                                          2. The deadline for Flex’s and DPPs’ oppositions to Defendants’ motions to dismiss is
                          10
                                              March 16, 2020; and
                          11
                                          3. The deadline for Defendants’ replies in support of their motions to dismiss is April 15,
                          12
                                              2020.
                          13
                                   IT IS SO STIPULATED THROUGH COUNSEL OF RECORD.
                          14
                                   Dated: November 27, 2019                      Respectfully submitted,
                          15
                                                                                 LATHAM & WATKINS LLP
                          16

                          17                                                     By: /s/ Marguerite M. Sullivan
                                                                                      Marguerite M. Sullivan
                          18
                                                                                 Marguerite M. Sullivan (pro hac vice)
                          19                                                     Allyson M. Maltas (pro hac vice)
                                                                                 555 Eleventh St., NW, Suite 1000
                          20                                                     Washington, D.C. 20004
                                                                                 Tel: (202) 637-2200
                          21                                                     Fax: (202) 637-2201
                                                                                 marguerite.sullivan@lw.com
                          22                                                     allyson.maltas@lw.com

                          23                                                     Alfred Carroll Pfeiffer, Jr. (SBN 120965)
                                                                                 Elizabeth C. Gettinger (SBN 307683)
                          24                                                     Latham & Watkins LLP
                                                                                 505 Montgomery Street, Suite 2000
                          25                                                     San Francisco, CA 94111
                                                                                 Tel: (415) 395-8898
                          26                                                     Fax: (415) 391-0600
                                                                                 al.pfeiffer@lw.com
                          27
                                                                                 elizabeth.gettinger@lw.com
                          28
                                                                                    3
                                                                                                       STIPULATION AND [PROPOSED] ORDER
ATTORNEYS AT LAW
W A S H I N G T O N , D .C .
                                                                                                                         5:18-CV-00198-EJD
                                                                                                                         5:19-CV-00078-EJD
                                   Case 5:19-cv-00078-EJD Document 74 Filed 11/27/19 Page 5 of 11


                               1                                      Attorney for Defendants Sumida
                                                                      Corporation; Sumida Electric Co., Ltd.; and
                               2                                      Sumida America Components Inc.

                               3
                                                                      ARNOLD & PORTER KAYE SCHOLER
                               4                                      LLP
                               5                                      /s/ Michael A. Rubin
                                                                      James L. Cooper (pro hac vice)
                               6                                      Michael A. Rubin (pro hac vice)
                               7                                      601 Massachusetts Ave., N.W.
                                                                      Washington, D.C. 20001
                               8                                      Telephone:     202.942.5000
                                                                      Facsimile:     202.942.4999
                               9                                      Email: james.cooper@arnoldporter.com
                                                                      Email: michael.rubin@arnoldporter.com
                          10
                                                                      Daniel B. Asimow (SBN 165661)
                          11                                          Benjamin T. Halbig (SBN 321523)
                                                                      Three Embarcadero Center, 10th Floor
                          12                                          San Francisco, CA 94111-4024
                                                                      Telephone:     415.471.3100
                          13                                          Facsimile:     415.471.3400
                                                                      Email: daniel.asimow@arnoldporter.com
                          14                                          Email: ben.halbig@arnoldporter.com
                          15                                          Attorneys for Defendants
                                                                      TAIYO YUDEN CO. LTD. &
                          16                                          TAIYO YUDEN (USA) INC.
                          17
                                                                      MORRISON & FOERSTER LLP
                          18
                                                                      /s/ Eliot A. Adelson
                          19                                          Eliot A. Adelson (SBN 205284)
                                                                      425 Market Street
                          20
                                                                      San Francisco, CA 94104
                          21                                          Telephone:    415.268.7243
                                                                      Facsimile:    415.268.7522
                          22                                          Email: eadelson@kirkland.com

                          23                                          Attorneys for Defendants
                                                                      MURATA ELECTRONICS NORTH
                          24                                          AMERICA, INC., MURATA
                                                                      MANUFACTURING CO., LTD. AND TOKO
                          25                                          INC.
                          26
                                                                      GIBSON, DUNN & CRUTCHER LLP
                          27
                                                                      /s/ Daniel G. Swanson
                          28
                                                                        4
                                                                                           STIPULATION AND [PROPOSED] ORDER
ATTORNEYS AT LAW
W A S H I N G T O N , D .C .
                                                                                                             5:18-CV-00198-EJD
                                                                                                             5:19-CV-00078-EJD
                                   Case 5:19-cv-00078-EJD Document 74 Filed 11/27/19 Page 6 of 11


                               1                                      Daniel G. Swanson (SBN 116656)
                                                                      Frances A. Waldmann (SBN 313700)
                               2                                      333 South Grand Avenue
                                                                      Los Angeles, CA 90071-3197
                               3                                      Telephone:    213.229.7000
                                                                      Facsimile:    213.229.7520
                               4
                                                                      Email: dswanson@gibsondunn.com
                               5                                      Email: fwaldmann@gibsondunn.com
                                                                      Scott D. Hammond (pro hac vice)
                               6                                      Cynthia E. Richman (pro hac vice)
                                                                      1050 Connecticut Avenue, N.W., Suite 300
                               7                                      Washington, DC 20036-5306
                               8                                      Telephone:    202.955.8500
                                                                      Facsimile:    202.467.0539
                               9                                      Email: shammond@gibsondunn.com
                                                                      Email: crichman@gibsondunn.com
                          10                                          Eli M. Lazarus (SBN 284082)
                                                                      555 Mission Street, Suite 3000
                          11
                                                                      San Francisco, CA 94105-0921
                          12                                          Telephone:     415.393.8200
                                                                      Facsimile:    415.393.8306
                          13                                          Email: elazarus@gibsondunn.com

                          14                                          Attorneys for Defendants
                                                                      PANASONIC CORPORATION;
                          15                                          PANASONIC CORPORATION OF NORTH
                                                                      AMERICA
                          16

                          17                                          MORGAN, LEWIS & BOCKIUS LLP

                          18                                          /s/ Michelle Park Chiu
                                                                      Michelle Park Chiu (SBN 248421)
                          19                                          One Market, Spear Street Tower
                                                                      San Francisco, California 94105-1596
                          20                                          Telephone:     415.442.1000
                          21                                          Facsimile:     415.442.1001
                                                                      Email: michelle.chiu@morganlewis.com
                          22                                          Scott A. Stempel (pro hac vice)
                                                                      J. Clayton Everett, Jr. (pro hac vice)
                          23                                          1111 Pennsylvania Ave., NW
                                                                      Washington, DC 20004
                          24
                                                                      Telephone:     202.739.3000
                          25                                          Facsimile:     202.739.3001
                                                                      Email: scott.stempel@morganlewis.com
                          26                                          Email: clay.everett@morganlewis.com
                                                                      Cindy Seunghee Hong (pro hac vice)
                          27                                          1400 Page Mill Road
                          28                                          Palo Alto, CA 94304

                                                                        5
                                                                                          STIPULATION AND [PROPOSED] ORDER
ATTORNEYS AT LAW
W A S H I N G T O N , D .C .
                                                                                                            5:18-CV-00198-EJD
                                                                                                            5:19-CV-00078-EJD
                                   Case 5:19-cv-00078-EJD Document 74 Filed 11/27/19 Page 7 of 11


                               1                                      Telephone:    650.843.4000
                                                                      Facsimile:    650.843.4000
                               2                                      Email: cindy.hong@morganlewis.com
                               3                                      Attorneys for Defendants
                                                                      TDK CORPORATION, TDK EPC
                               4                                      CORPORATION, TDK (USA)
                                                                      CORPORATION, AND TDK
                               5                                      CORPORATION OF AMERICA
                               6
                                                                      PILLSBURY WINTHROP SHAW
                               7                                      PITTMAN LLP
                               8
                                                                      /s/ Roxane A. Polidora
                               9                                      Roxane A. Polidora
                                                                      Roxane A. Polidora (SBN 135972)
                          10                                          Jacob R. Sorensen (SBN 209134)
                                                                      Lee Brand (SBN 287110)
                          11                                          Four Embarcadero Center, 22nd Floor
                          12                                          San Francisco, CA 94111-5998USA
                                                                      Telephone:     (415) 983-1000
                          13                                          Facsimile:     (415) 983-1200
                                                                      Email: roxane.polidora@pillsburylaw.com
                          14                                          Email: jake.sorensen@pillsburylaw.com
                                                                      Email: lee.brand@pillsburylaw.com
                          15
                                                                      Attorneys for Defendants
                          16                                          TOKIN CORPORATION AND TOKIN
                                                                      AMERICA, INC.
                          17

                          18                                          KESSENICK GAMMA & FREE. LLP
                          19                                          /s/ J. Maxwell Cooper
                                                                      J. Maxwell Cooper (SBN 284054)
                          20                                          Michael A. Gawley (SBN 294190)
                          21                                          Scott C. Kessenick (SBN 295999)
                                                                      44 Montgomery Street, Suite 3880
                          22                                          San Francisco, CA 94114
                                                                      Telephone:     415.362.9400
                          23                                          Facsimile:     415.362.9401
                                                                      Email: mcooper@kgf-lawfirm.com
                          24                                          Email: mgawley@kgf-lawfirm.com
                                                                      Email: skessenick@kgf-lawfirm.com
                          25
                                                                      Attorneys for Defendants
                          26                                          SAGAMI ELEC. CO., LTD. and SAGAMI
                                                                      AMERICA LTD.
                          27

                          28
                                                                        6
                                                                                           STIPULATION AND [PROPOSED] ORDER
ATTORNEYS AT LAW
W A S H I N G T O N , D .C .
                                                                                                             5:18-CV-00198-EJD
                                                                                                             5:19-CV-00078-EJD
                                   Case 5:19-cv-00078-EJD Document 74 Filed 11/27/19 Page 8 of 11


                               1                                      BLEICHMAR FONTI & AULD LLP
                               2                                      /s/ Lesley E. Weaver
                                                                      Lesley E. Weaver (SBN 191305)
                               3                                      555 12th Street, Suite 1600
                                                                      Oakland, CA 94607
                               4                                      Telephone:     415.445.4003
                               5                                      Facsimile:     415.445.4020
                                                                      Email: lweaver@bfalaw.com
                               6
                                                                      HAUSFELD LLP
                               7
                                                                      /s/ Michael P. Lehmann      __
                               8                                      Michael P. Lehmann (SBN 77152)
                                                                      Bonny E. Sweeney (SBN 176174)
                               9                                      Christopher L. Lebsock (SBN 184546)
                                                                      Samantha Stein (SBN 302034)
                          10                                          600 Montgomery Street, Suite 3200
                                                                      San Francisco, CA 94111
                          11
                                                                      Telephone:     415.633.1908
                          12                                          Facsimile:     415.358.4980
                                                                      Email: mlehmann@hausfeld.com
                          13                                          Email: bsweeney@hausfeld.com
                                                                      Email: clebsock@hausfeld.com
                          14                                          Email: sstein@hausfeld.com

                          15                                          Interim Co-Lead Counsel for
                                                                      DIRECT PURCHASER PLAINTIFF CLASS
                          16

                          17                                          WILLIAMS, MONTGOMERY & JOHN,
                                                                      LTD.
                          18
                                                                      /s/ Charles E. Tompkins
                          19                                          Charles E. Tompkins (pro hac vice)
                                                                      1200 18th Street NW
                          20                                          Suite 325
                                                                      Washington, DC 20036
                          21                                          Telephone:      202.791.9951
                                                                      Facsimile:     312.630.8586
                          22                                          Email: cet@willmont.com
                          23
                                                                      Ashley Hyun-Jeong Kim
                          24                                          233 S. Wacker
                                                                      Suite 6800
                          25                                          Chicago, IL 60606
                                                                      Telephone:    312.998.2525
                          26                                          Email: ahk@willmont.com

                          27                                          Attorneys for FLEXTRONICS
                                                                      INTERNATIONAL USA, INC.
                          28
                                                                        7
                                                                                           STIPULATION AND [PROPOSED] ORDER
ATTORNEYS AT LAW
W A S H I N G T O N , D .C .
                                                                                                             5:18-CV-00198-EJD
                                                                                                             5:19-CV-00078-EJD
                                   Case 5:19-cv-00078-EJD Document 74 Filed 11/27/19 Page 9 of 11


                               1

                               2                                      RAINS LUCIA STERN ST. PHALLE &
                                                                      SILVER, PC
                               3
                                                                      /s/ Eustace De Saint Phalle
                               4                                      Eustace De Saint Phalle (SBN: 179100)
                                                                      2300 Contra Costa Blvd.
                               5
                                                                      Suite 500
                               6                                      Pleasant Hill, CA 94523
                                                                      Telephone:      415.341.9341
                               7                                      Facsimile:      925.609.1690
                                                                      Email: EdeSaintPhalle@rlslawyers.com
                               8
                                                                      Attorney for FLEXTRONICS
                               9                                      INTERNATIONAL USA, INC.

                          10

                          11

                          12

                          13

                          14

                          15

                          16

                          17

                          18

                          19

                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28
                                                                        8
                                                                                          STIPULATION AND [PROPOSED] ORDER
ATTORNEYS AT LAW
W A S H I N G T O N , D .C .
                                                                                                            5:18-CV-00198-EJD
                                                                                                            5:19-CV-00078-EJD
                                   Case 5:19-cv-00078-EJD Document 74 Filed 11/27/19 Page 10 of 11


                               1   PURSUANT TO STIPULATION, AND FOR GOOD CAUSE SHOWN, IT IS SO
                                   ORDERED.
                               2

                               3   Dated: November ___,
                                                   27 2019

                               4                                     _____________________________________
                                                                     Honorable Edward J. Davila
                               5                                     United States District Judge
                               6

                               7

                               8

                               9

                          10

                          11

                          12

                          13

                          14

                          15

                          16

                          17

                          18

                          19

                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28
                                                                        9
                                                                                       STIPULATION AND [PROPOSED] ORDER
ATTORNEYS AT LAW
W A S H I N G T O N , D .C .
                                                                                                         5:18-CV-00198-EJD
                                                                                                         5:19-CV-00078-EJD
                                    Case 5:19-cv-00078-EJD Document 74 Filed 11/27/19 Page 11 of 11


                               1                                           ATTESTATION

                               2          I, Marguerite M. Sullivan, am the ECF User whose identification and password are being

                               3   used to file this STIPULATION AND [PROPOSED] ORDER. I attest under penalty of perjury

                               4   that concurrence in this filing has been obtained from all counsel.

                               5                                                                    /s/ Marguerite M. Sullivan
                                                                                                      Marguerite M. Sullivan
                               6

                               7

                               8

                               9

                          10

                          11

                          12

                          13

                          14

                          15

                          16

                          17

                          18

                          19

                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28
                                                                                    10
                                                                                                         STIPULATION AND [PROPOSED] ORDER
ATTORNEYS AT LAW
W A S H I N G T O N , D .C .
                                                                                                                           5:18-CV-00198-EJD
                                                                                                                           5:19-CV-00078-EJD
